Title: From George Washington to Robert Cary & Company, 17 May 1767
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 17th May 1767

Your Letter & Goods by Boyes for our Plantations on York River have come safe to hand as I wish Mrs Dandridges also had done she being a good deal disappointed in having them withheld from her—I must now desire that the Inclosed order may be complied with, & the Goods sent by the ⟨fi⟩rst ship bound to York River (chargd to me) still hoping that they may ⟨c⟩ome to hand some time this Fall.
I have directed Mr Valentine to put all my Tobacco on York River on board of Captn Boyes as also Master Custis’s (two Tonn only excepted wch has been delivered to Captn Easton this Month or more) & wish he may meet with ready dispatch but fear he will not from what I have heard.
Our Crops on that River were very short last year and on this (Potomack) I did not make one pound of Tobacco. I shall delay writing fully till my Invoices are forwarded & am Gentn Yr Most Obedt Hble Servt

Go: Washington

